UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 WALTER BERNARD MORTON, JR.,

                 Plaintiff,

         v.                                              Civil Action No. 17-1112 (RDM)

 UNITED STATES PAROLE
 COMMISSION, et al.,

                 Defendants.


                                               ORDER

        For the reasons stated in the accompanying Memorandum Opinion, Dkt. 24, it is hereby

ORDERED that Defendant’s Motion to Dismiss or, in the alternative, to Transfer, Dkt. 14, is

GRANTED in part and DENIED in part; and it is further

        ORDERED that Plaintiff’s Motion for Summary Judgment, Dkt. 13, is DENIED; and it

is further

        ORDERED that the remainder of Plaintiff’s complaint is dismissed on the Court’s own

motion for failure to state a claim; and it is further

        ORDERED that the Clerk of the Court shall terminate this case.
       This Order constitutes the final judgment of the Court within the meaning of Federal Rule

of Civil Procedure 58(a).

       SO ORDERED.


                                                   /s/ Randolph D. Moss
                                                   RANDOLPH D. MOSS
                                                   United States District Judge


Date: July 6, 2018




                                               2